Case 4:21-cv-02736 Document1 Filed on 08/20/21 in TXSD Page 1 of 22

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS:

HOUSTON DIVISION
SARAH VEASAW, 8:
Plaintiff,
v. 2021-CV-
HYTORC OF TEXAS INC,
AND HYTORC INC., §
Defendanis. :

PLAINTIFF ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff Sarah Veasaw files her Original Complaint and states that Defendants cannot. (ii)
avoid the anti-discrimination (pregnancy and sex) and retaliation claims Veasaw lodges.wnder Title
VI of the 1964 and 1991 Civil Rights Act (Title VII) and the Amerizans with Disabilities Act
(ADA) by improperly labeling “employees” as “independent contractors”; and (1i)-dismiss the
proper Title VII and ADA discrimination, and retaliation claims Veasaw asserts based on the sex-
based and disability-based causes of action by relying on Defendants’ independent contractor.

theory. Thus, Plaintiff has asserted cognizable Title VIL and ADA claims against Defendants.
SERVICE OF PROCESS

1, Hytore of Texas, Inc. is a wholly owned subsidiary of Hyiore, Inc. and may be served through

Scott. Chelootz, 12420 Texaco Road, Houston, Texas. 77013.

2. Hytore, Inc., a New Jersey Corporation, may be served through its registered agent for service

at Hytore, Ine. 333RT 17 N.Mahwah Street, Mahwah, New Jersey 07430.
Case 4:21-cv-02736 Document1 Filed on 08/20/21 in TXSD Page 2 of 22

JURISDICTION AND. VENUE.

3. This Court thas subject matter jurisdiction over Plaintiff's federal Title. VIL and ADA
discrimination and. retaliation claims because they ‘arise under this ‘Court's federal question.
jurisdiction. See 28 U.S.C. Section 1331 (conferring subject matter jurisdiction over federal
claims). In turn, venue is proper in this Court because Defendant conducts business in
Houston, ‘Texas, arid all or substantially all of the events giving rise to Plaintiff's claims

occurred in Houston, Texas. 28 U.S.C. Sections 1390-1391.

SUMMARY AND THE EMPLOYEE-
INDEPENDENT CONTRACTOR DISTINCTION

4. This is a-sex, pregnancy, disability, and-retaliation case arising under Title VII of the 1964
and 1991 Civil Rights Act, 42 U.S.C. $2000e-5 ef seg. (“Title VIE") and the Americans with
Disabilities Act (“ADA”), 42 U.S.C.. 812101 ef seg. Veasaw brings these claims against her
former employer, Hytore of Texas, Inc-¢*Hytore”).'

>. The discrimination, disability and retaliation claims are predicated upon Hytore’s:
discriminatory treatment directed toward Veasaw and retaliatory conduct Hytorc inflicted upon
Veasaw after she informed Hytorc: management that she was pregnant. Hytorc is covered
under both Title VII and the ADA because Hytore has 15 of more employees to trigger the
statutés’ protection.

6. Veasaw was employed with Hytore of Texas, Inc., a-subsidiary of Hytore, Inc., located in New
Jersey (“Hytore, Inc,”). Hytore consists. of two interrelated entities — Hytore of Texas, Inc., a

wholly owned subsidiary and licensed distributor and franchise for Hytore, Inc., the parent

 

* Veasaw also asserts her claims against Hytorc Inc., the parent company located in New Jerséy.
Defendants are “joint employers” under both Title VII and the ADA. Both “employers” share
employees, policies, procedures, and other day-to-day operations,

2
10.

Li.

Case 4:21-cv-02736 Document1 Filed on 08/20/21 in TXSD Page 3 of 22

company. She was an employee with Hytorc of Texas, Inc. from June 6, 2016, to August.24,
2020

Hytore of Texas, Inc. has ‘approximately. 60-70 employees working in sales. Hytore
manufactures and sells industrial hydraulic and électric torque wrenches, along with pneumatic
wrenches. Hytore’s market is primarily in the oil and gas and department of defense arenas:
During her Hytore. employment, Veasaw reported to. Teresa Severarice,. Hytore’s Cotitroller,
who in turn reported to Jimmie Davis, the General Manager and manager of the sales force.
Davis reported to. Scott Chelootz, the owner of Hytorc of Texas:

Hytore’s, Negative Comments about Veasaw’s Pregnaney and Hytore’s Failure to
Accommodate her Medical Issues.

During her 2019 performance-review before Veasaw delivered her child, Hytore management,

including Severance, made comments about the problems with family planning, children as

undesirable, and how Hytore made eniployment and hiring decisions based upon a candidate’ s

likelihood to start a family or have children in the near. future. To be sure, Veasaw was
screening potential applicants, and management asked Veasaw:to make sure they did not have
young children.

During her.employment with Hytore of Texas, Hytorc management made negative comments
to Veasaw after she disclosed that she was pregnant. For example, Severance asked Veasaw
about her family plans and commented that Veasaw’s' performance had declined sincé Veasaw-
became pregnant. Severance expressed to Veasaw that Severance was upset because Veasaw
informed others. of her pregnancy before she informed Severance. Hence, Severance was
generally upset that she did not find out about Veasaw’s pregnancy first.

After their son was born, Veasaw and: her husband purchased a short-term disability policy

through .Hytorc, which was facilitated through ADP, with a.deduction. from each paycheck,
12,

‘13.

14,

Case 4:21-cv-02736 Document 1 Filed on 08/20/21 in TXSD Page 4 of 22

This short-tern disability policy was only purchased because Veasaw knew that Hytore would.

not provide her family with any type of paid leave or financial support.

Moreover, Hytore made no effort to provide Veasaw with matetnity leave benefits; rather,

Hytere abruptly canceled her medical insurance: approximately eight:(8) days after her. son was.

born and ‘without giving her notice of the cancelation. Further, Hytorc paid ZERO DOLLARS
in maternity leave, and offered her no-support. After four years of employment. with Hytore,
the Company offered no accommodations to make it possible for Veasaw to work easier duting
her maternity leave. Veasaw worked until the day before her C-Section was scheduled. Her
last day of active work was May 21, 2020, and her son was boin on May 22, 2020.

During her unpaid leave of absence between May 2020 and August 2020, Hytore did not
reinstate her medical insurance;'to be sure, Hytore, ADP (a payroll company) and the insurance
cattier gave her the run around and failed to give her proper notice of any change in the médical
insurance company policy. Indeed, Hytore, through its insurance cartier, canceled Veasaw’s
medical insurance.

While Veasaw. was on maternity leave, Hytore of Texas changed health insurance providers.
Veasaw: was not notified that her health insutance benefits would ‘be changing from one
company to a different company. .A new health insurance policy was started.on Jurie-1-2020,.

but Veasaw did not receive the insurance packet and cards until the middle of June. Hytore:

canceled this new policy on June 30-2020, without notifying Veasaw that it was canceled, or
giving her options under COBRA. Veasaw and her family wete coveted for one month under

anew insurance policy, arid the new policy was canceled again. The result was the cancelation

of Veasaw’s:medical insurance without notification.
B.

15

16

L7,

Case 4:21-cv-02736 Document1 Filed on 08/20/21 in TXSD Page 5 of 22

The Muitiple Factor Test to Determine Whether a Worker is an “Employee” or
“Independent: Contractor” Compels that Conclusion that Hytere Employed more than.
15 Employees under Title VII and the ADA. .

. As aHytore of Texas employee, Veasaw observed that Hytorc used IRS-1099 forms to classify

sales workers as “independent: contractors” to avoid and circumvent the employment
discrimination laws, namely, to keep the Compariy’s employee count under 15:employees; the
15-employee threshold triggers the EEOC’s and this Court’s jurisdiction under Title and the
ADA. Plainly, Hytore misclassified its employees as independent contractors to avoid Title
VIL and ADA coverage and the protéction these anti-disctimination statutes provide to

employees.

. Under. United States Supreme Court precedent to determine the definition of “employee”

‘versus an “independent contractor,” courts apply a multiple factor test.

The Supreme Court.applies the Reid factors, derived from Comimunity for Creative Non-
Violence v. Reid, 490 U.S. 730, 740-41, 109 S.Ct. 2166 (1989). These factors are:

e The hiring party’s right to control the means and manner by which the product or
tasks are-accomplished:

e The skill required:

@ The source of the tools or instruments'to perform the work;

@ The location of the work;

e The relationship’s duration between the parties:

@ Whether the hiring party may assign additional projects to the hired party;
¢ The extent of the:hired party’s discretion over when and how long to work:
@ The method of payment;

© The hired party's role in hiring and paying assistants;
18.

19:

Case 4:21-cv-02736 Document1 Filed on 08/20/21 in TXSD Page 6 of 22

e Whether the work is part of the regular business of the hiring party and whether the
hiring party is in business;

e@ The provision of employee benefits; and

e The tax treatment of the hired party..

Id. See also. Juino v. Livingston Parish Fire Dist. No. 1, 7 17 F.3d 431, 434-36 (5th Cir. 2013)

(referencing Reid factors and balancing test in employee versus independent contractor

determination in Title VII context);.Burton v. Freescale Semiconductor, Inc., 798 F.3d 222,

228-232 (Sth Cir. 2015) (applying commoti law right.to-control test in ADA coritext),

In balancing these factors, a-court must disregard those factors that; considering the facts of a
particular case, are (i) irrelevant; or of “indeterminate” weight, namely, factors that do not cut
‘ene way or the other to stipport a finding that the-worker-is an “employee” or “independent
contractor.” See Langman Fabrics v. Graff Californiawear, Inc., 160 F.3d 106, 110-111 (2d
Cir. 1998).

No single factor is dispositive, but the “greatest emphasis” should be placed on‘the first factor
—~ the-extent to which the hiting party (Hytorc) controls the “the manner and means” by which
the Hytore worker completes his or her work. Reid, 490 U.S. at 752, 109 S.Ct. 2166:
According to the Supretne Court, an. employer-employee relationship exists “if the purported
hiring party controls or has the right to control both the. result to be accomplished and the
“manner and. means” by which the purported employee brings about that result.” Cilecek v.
Inova Heath Sys. Servs., 115 F.3d 256,260 (4th Cir. 1997) (distinction between “employer and

independent coniractor-rests on the degree of control exercised by the hiring party”).
Case 4:21-cv-02736 Document 1 Filed on 08/20/21 in TXSD Page 7 of 22

C. Hytore Attempts to Avoid Title VM and ADA Coverage by Misclassifying “Employees”
as “Independent Contractors.”

20. Here, the Court should conclude that Hytore’s attempts to avoid Title VII and ADA coverage

by misclassifying most of its workers as independent contractors. This Hytorc cannot'do. The

Reid multiple-factor test reveals that most of the workers in Hytorc sales are employees and

not independent contractors:

The hiring party (“Hytore” Texas) controls the manner and nieans by. which
the product, namely, specialized torqué wrenches, is accomplished and later:
sold to Hytore. customers.

AHl sales: are: completed through Hytorc’s computer system; Hytore trains
every salesperson; Hytore products are manufactured by Hytore or shipped
to Hytore of Texas, Inc. from Hytore New Jetsey. In turn, Hytore billing is.
submitted to the office in New Jersey. through its billing system.

Accordingly, Hytorc, Ine. controls the billing system that is used by its
subsidiary,. Hytore of Texas, and its salesforee workers, Hytore Téxas also
controls the manner and means by which the sales force conducts its work.

Thus, the first Reid factor weighs heavily in favor of a finding that the Hytore
of Texas sales workers are employees and not independent contractors. See
Reid, at’ 752,

Hytore staff trains the salesforce workers to ‘install, demonstrate and use the
hydraulic wrenches.. No Special skills-are required, This factor weighs in
favor of the salesforce as “employees.”

Hytore is the source of all tools and instrumentalities that salespersons use
to perform their jobs. Hytorc, for example, has compariy trucks for sales
workers and provides the sales workers with vehicles as part of their job.
Further, Hytore’s van drivers do not:own their vans: the Hytore salesforce,
therefore, relies solely on Hytore for the tools to perform their jobs,

Hytore of Texas’ Idcation is in Houston, Texas and the sales workers. are
assigned territories. Hytorc of Texas determines and controls the: tertitory in
which ‘each salespetson. works. Accordingly, Hytore sales workers cannot
just sell anywhere, but. must comply with Hytorc of Texas’ instructions about
the location of their work.

The work relationship between Hytore and Veasaw lasted for over four years:
and many of her peers worked for Hytorc for many more years. Therefore,
the work performed by the so-called “independent contractors” is nota small
2l,

22.

23.

Case 4:21-cv-02736 Document1 Filed on 08/20/21 in TXSD Page 8 of 22

side job but constitutes essential work integral to Hytorc’s business. -Henee;
this factor weighs in favor of employee status.
¢ Hytore has the right to assign additional projects to the hired salesperson;
indeed, Hy tore has done so on several occasions. This is another factor
weighing in favor of employee status under both Title VII and the ADA.
While the alleged independent contractors have some small control of their:

hours, the majority. of when and how long to work is controlled by Hytorc.
See Reid at 752.

Plaintiff filed her discrimination and tetaliation claims with the EEOC on October 20, 2020.
Thereafter, the EEOC issued its right to sue Iétter to Plaintiff on June 7, 2021. Accordingly,

Plaintiff has timely filed her discrimination and retaliation claims under Title. VIL and the ADA.

“FACTUAL BACKGROUND.
Plaintiff gave birth to a child on May 22, 2020. Before giving birth and after informing Hytore.
that she was pregnant, her/imimediate supervisor, Teresa Severance, and another manager,

Jimmy Davis, made negative comments about Veasaw’s pregnancy. These included, without

limitation, the trouble Veasaw would face with “family planning,” having children being:
undesirable, and screening potential new hires to. make. sure they do.not have young children.

Severance instructed Veasaw to-screen out potential hirés who may become pregnant. Further,

Hytore did not offer Veasaw any maternity leave benefits while she was. on medical leave for

her pregnancy.

After giving birth, Hytorc’s discrimination leveled against Veasaw escalated — management.

continued to make ‘inappropriate “family planning’ comments {among other negative.
comments), to Veasaw, canceled her health insurance. without notice, and. refiised to
accommodate her need for medical-insurance.to allow her to undergo surgery to remove small
infections. after her son was born. Moreover, during a-screening before her son’s birth, her

OB-GYN informed her that a biopsy of polyps on her cervix had come back as positive,
24,

25,

26.

Case 4:21-cv-02736 Document1 Filed on 08/20/21 in TXSD Page 9 of 22

containing: pré-cancerous or.abnormal cell growth. It was imperative during the weeks after

birth that she undergo surgery to remove. these polyps. During this time, Hytorc. changed

medical insurance carriers, but:canceled the new policy without giving notice to Veasaw.

Given the. close proximity to childbirth, the OB-GYN recomended that Veasaw wait
approximately 8-10 weeks after birth to allow her vascular health to improve and.to reduce-the
risks of a'second surgery. Because her health insurance was canceled without notice, she was
unable to receive the surgery she needed. Hytore then retaliated.against Véeasaw by informing
her-that she had exhausted her unpaid leave and the Cottipany would tetminate:-her employment
if she did not return to work by August 24, 2020. Veasaw did not teturn to work based on the
pervasive disctiminatory and retaliatory treatment. she suffered, and Hytore’s cancelation-of
her medical benefits. and denial. of her short-term disability claim. Based on these and other

facts, Hytore constructively terminated her employment on August 24, 2020.

Indeed, the following facts.demonstrate how Hytorc’s culture is:slanted against Women and is

blatantly. discriminatory, and (iii)-uses hiring practices that are consistent with. a. company

operating in 1920, rather than 2021. To be sure, Hytore discriminated against Ms. Veasaw
because.of her (i) sex: (female), (if) her pregnancy, and (iii) her disability (caricerous tumots).

Indeed, HTC denied her promotions, offered her promotions that were retracted, and hired new

employees without Ms. Veasaw’s education level or experience. Additionally, HTC failed to

tespond to. Ms, Veasaw’s arguments that Hytore improperly treated its “employees” as
independent contractors.
In turn, through its insurance cartier, Hytorc cancelled her health insurance without proper

notice, and, in turn, she was unable. to receive timely medical care for her pre-cancerous.
29.

30.

Case 4:21-cv-02736 Document 1 Filed on 08/20/21 in TXSD Page 10 of 22

cervical biopsy and her baby’s medical condition. Hence, HTC's actions were simultaneously

discriminatory, dangerous, and needlessly cruel.

. The stress related to having a newborn child with potential disabilities is especially difficult

and presents unique challenges. The stréss and anxiety are compounded. where, as here,
Hytore changed its short-term disability plan, and ultimately cancelled its'short-term healthcare
benefits without proper notice to Veasaw. Plainly, Hytore tatgeted Ms. Veasaw with a

campaign of mistreatment and discrimination:

- Before her 2018 positive performance. review, through both Davis (the GM of Hytore) and

Severance (the Controller of Hytore), the Company offered a new position to Veasaw, namely,
“Client Relationship Manager,” created by Davis and Scott. Chelootz. the owner of Hytore of
Texas. At this time, the only other Hytore employee who shared the accounting/réceptionist
position. was Alexandra Cadena (Alex).

Management (Davis and Severance) and Veasaw agreed that they did not believe Alex Cadena
would be a good fit to replace Veasaw’s'position as Billing Specialist, and Davis asked Veasaw
to interview potential. candidates with Severarice. Unfortunately, Severance,.in her role’ as a
member of management, made multiple negative comments about working mothers directly
and indirectly to'Veasaw. Severance found tt “so. annoying” that Alex brought her son to. work
every other Friday, that Severance “notice[d] bow often it was happening,” and “so gross” that.
[Alex’s son] would use.the women’s bathroom by her office, and pee-on the seat or not close
to the toilet lid.

During the hiring process to find a Billing Specialist to fill Veasaw’s position, Hytore. used.
CareerBuilder to séreen resumes. Before candidates were brought in for an interview, Hytorc

informed Veasaw whether its social media accounts would. find someone that “fit in with the

10
31.

32.

33.

Case 4:21-cv-02736 Document 1 Filed on 08/20/21 in TXSD Page 11 of 22

culture” at Hytore. This meant mostly pretty, young women were brought in for interviews,
and no ‘black women or males were interviewed for these specific-positions. Sevetanée asked
Veasaw to exclude black and male candidates upon review of the candidates’ social media fot
these 2 specific positions. Management (both Jimmie Davis and Teresa Severance) made it
clear and expressed the.desire to hire another bilingual (Spanish-speaking) female to fill the
receptionist position, which Alex had previously held, vocalizing: the belief that the. addition
of a bilingual female Billing Specialist would-be advantageous for the Hytore:

In multiple interviews that Veasaw sat in with Severance in J anuary, February, and March of

2019, Severance asked womeii if they had children, even saying to one top candidate, “I know

I'm not teally supposed to ask this, but I’m just wondering because. I’m a miom:’’since the
candidate had expressed work/life balance complaints with her current position.

In another instance when Ms. Veasaw was present, one. candidate. that had a background in.
billing and a private social media account expressed that she “just had a baby” and, while.
Severance gave what seemed to be her sincere congratulations during the interview, Veasaw:
remarked how the candidate seemed like a great fit, to which Severance responded, “yeah but
hot with a baby. You still have all these doctors’ appointments and babies get sick all the time,”
Veasaw ignored Severance’s comment because Veasaw: thought Severance knew what she was
talking about because, like she said, she was:a-mom. After sitting through multiple interviews
and listening to Severance*s negative. remarks Severance made about qualified female
candidates. with children, her discriminatory behavior weighed heavily on Veasaw’s
conscience. Coupled with the additional responsibilities of a short staff and a growing
workload, Veasaw began to prioritize rental billing, which was rapidly expanding with

Hytore’s growth:

11
34,

35.

36.

37.

Case 4:21-cv-02736 Document 1 Filed on 08/20/21 in TXSD Page 12 of 22

Veasaw still believed she was underpaid for her contributions to: Hytore before Alex Cadena
quit, and Davis-and Severance both assured Veasaw they were going to speak to Scott Chelootz
to schedule'a meeting so Veasaw could plead my (her) case-to explain why she deserve(d) a
higher-than-approved raise to him, which Veasaw still had not received at the time — Veasaw
had asked for help in the rental billing department for.over a year.

Veasaw’s March 2019 meeting with management concluded with Severance’s offering her
minimal support in front of Davis by assisting with the rental workload -- Severance pledged
to take on the easy” accounts, or the sales reps that usually had little to no “special billing
requests” and who kept up with their inventory fairly well. Of course, Veasaw would continue
doing most of the receptionist duties until Hytore trained a new candidate, in addition to
continue working. with the.“difticult” rental-accounts.

Veasaw alone trained both Lisa Madera and Anahi Rubio for the receptionist position and
billing position, except: for a couple days where they both sat with the customer service
department to make suré they understood the flow of the work. After Veasaw trained both
Anahi and Lisa, Hytore later snubbed Veasaw’s promotion, while simultaneously creating a
Project Manager position, hiring Derek Forrest, in addition to two additional sales positions.
and giving them additional employee benefits than Veasaw had requested when Hytore offered.
Veasaw the Client Relationship Manager position. The benefits giveti to these employees; to
Veasaw’s exclusion, included tangible goods like company.cars, phones, and laptops for each,
along with the single: intangible good that Veasaw made clear: Veasaw: desired, namely,
flexibility.

Further, Veasaw did not receive sufficient training to perform the duties of her job as Billing’

Specialist; during her four-years of employment, Hytore did not afford her the same: Hytore

12
38.

39,

Case 4:21-cv-02736 Document 1 Filed on 08/20/21 in TXSD Page 13 of 22

training on the. technical specifications of Hytorc equipment, including torque sizes and safe
bolting practices, which was offered to all male employees, .in addition to, Lisa Madeta.and
Anahi Rubio upon their hire. Veasaw mentioned multiple times to management that. she was
interested in learning this material because sheoften assisted with customer tequests for quotes
and processing sales: when the customer service department and other sales representatives
were unavailable. Nevertheless, Hytore did not train. Veasaw.

Veasaw. also noticed how Hytore (Severance and Davis) treated her im July 2019. Veasaw
was no. longer included in casual conversations about decisions Hytore madé; nor did
management diséuss the direction Hytore was heading, ‘Severance’s friendly attitude towards
Veasaw completely ‘shifted because Veasaw suspected that Severance realized the “easy”
rental accounts. that Severance helped Veasaw with were still not very easy and required much
more thought and effort than Severance was used to with the Hytore mobile van repair
department billing. In July 2019, Veasaw began to worry about her future with Hytore under
Severance’s direction, while still remaining-optimistic about the newer.employees Lisa and
Anahi and advancing with Hytore in adifferent direction as the Client Relationship Manager,
After returning from her niedical (pregnancy) leave of absence; im addition to learning ‘that
Severance felt threatened that the office was able to function normally despite Veasaw’s leave
of absence and, upon her return from medical leave, Severance began to retaliate against
Veasaw. Severance began micro-managing Veasaw’s work. in an unprecedented. manner,
except for the previous female employee mothers Veasaw named whom Severarice took credit
for pushing out of Hytore -- Alex Cadena, Karla Alfaro, and Seantae Flores. Veasaw. started
getting rude and sending Veasaw passive-aggréssive emails about things she had supposedly

“misséd,”* which included minor errors.

43
Case 4:21-cv-02736 Document 1 Filed on 08/20/21 in TXSD Page 14 of 22

AO. Veasaw also received negative treatment and comments from Severance. about not
responding “thank you” to. acknowledge emails Severance sent, which is the only: reagon
Veasaw later responded “thank you’ to the text Severance serit her on 25 June 2020 after telling
her to add her son to a COBRA policy that she was not offered or nderstood, Veasaw later
used Google to ascertain that COBRA was for employees who were terminated from
employment. After later receiving Severance’s text message on 25. June 2020, Veasaw asked
her husband what COBRA was because, even. though HR administration was: Severance’s
department, COBRA was never mentioned to her, even after Davis’s acknowledged in an email
notification on 2 Jue 2020 in which he stated that Hytore would cancel Veasaw’s family’s
and her medical coverage.

Al, Thereafter, ‘Veasaw -signed a STD application on 23 September 2019 after Davis’s
encouragement to enrol] in a STD. policy, When Veasaw's co-worker, Lisa Madera, asked
Veasaw questions about the STD policy, Veasaw encouraged her io ask Davis because he was
the facilitator trying to assist with.coverage. Lisa Madera was still in her-office when Davis.
‘walked by and she asked him if the STD poliey would hélp in the event of a pregnancy. Davis’s
response.was “yes, it should, just don’t go getting pregnant on me,” which he preceded with.a
laugh. Veasaw assumed she was not-pregnant at this time, and she still had not disclosed her
matriage-or desire for children to management.

42. Veasaw then disclosed her marriage. to Davis when Veasaw had a question on the STD
application, which asked for Veasaw’s niartiage status when Severance was out of the-office
stemming from a-car wreck.

43, Around 14 October 2019; Veasaw received a letter stating that her STD policy. became

effective 1 Novertiber 2019. She received this letter from: Davis, who: received it through

14
Case 4:21-cv-02736 Document 1 Filed on 08/20/21 in TXSD Page 15 of 22

Hytore, and he instructed Veasaw to email a.copy to Severance when. he handed the

acceptance letter to. Veasaw. She did-so.

44, On October 14, 2020, the date of her first OB-GYN appointment with the doctor who later

45.

46.

delivered her son. Veasaw leaned that she ad:a positive pregnancy test: She had already
requested off in advance because, contrary to Davis’s:statement, employees were not paid out
for unused PTO in.2019. Hytore’s practice of paying out employees for unused PTO days
ended in 2017, shortly after Veasaw signed her original job offer, which was a contributing
factor why Veasaw was adamant about being paid a fair hourly rate in 2018 through 2019. On
14 October 2019, Veasaw was not aware-if her positive pregnancy test was an error, or if the
possible pregnaiicy: was’ viable.so she wanted her doctors to confirm.

In November'2019, when her doctor confirmed that Veasaw was pregnant and her pregnancy

was progressing normally, part of Veasaw believed that something would go wrong because

she was already so stressed about her work situation since Severaiice returned from her leave

of absence with what seemed to be a personal grudge against Veasaw. Veasaw began asking
her husband to consult with his attorneys to request advice sa Veasaw would feel more
comfortable disclosing her pregnancy to Hytorc, given Severance’s prior discriminatory
comments about working mothers. At this point, Veasaw correctly predicted to her husbarid,
that after announcing her marriage-and pregnancy: to Hytore, she would receive. the worst
review she had experienced in her time with Hytore, despite her efforts to succeed.

On November 18, 2019, Veasaw emailed Severance and requested to leave early for a
‘doctor’s appointment that the doctor scheduled for 2 December 2019..Severance had already
approved a week of PTO for Lisa Madera (from 3 December 2019 - 10 December 2019) to

‘attend her sister’s wedding, so Veasaw did not believe that leaving early one day, to'make it to

15
Case 4:21-cv-02736 Document 1 Filed on 08/20/21 in TXSD Page 16 of 22

a doctor's appointment, would place any undue hardship on the other employees working,
including Lisa, before she took her approved vacation. In over het 3 years at Hytorc, Veasaw
had never requested additional time off in December, She sent Severance her request via email.
“Teresa received Veasaw’s email and rejected her request .6 minutes after receiving it. At this
point, it was still early in her pregnancy, and Veasaw was uncomfortable disclosing any
additional information given Severance’s prior discriminatory comments.. Accordiigly,
Veasaw worked with her doctor to reschedule the appointment on 4 different day.

47. In Veasaw’s Performance Review after disclosing her pregnancy to Hytorc, Severance told.
Veasaw “It seems like you always. try to go above my head for things, and that you ‘think I’m
not going to find out about things.”

48. Teresa. continued, starting her sentence. with the words Veasaw heard from previous
interviews of prospective candidates, “I know I shouldn’t say this, but even when you told us
about your pregnancy, I did not-know if you constatitly go to Jimmie and Scott because you
ihink they'll go easier on-you, but that’s what it seems like to me. I'm your direct supetvisor.”
Veasaw recalled the comments she made previously to her about Alex, Karla, and-Seantae.
Now she was.picking on Veasaw. In response, Veasaw denied not: following the chain. of
command because other than how Veasaw informed management of her pregnancy, the only
example Severance provided was the spreadsheet. Nevertheless; Veasaw maintained that she
only went,to Davis about the spreadsheet because he is the manager who assigned her that
task. Severance shrugged. She then told Veasaw that she was not. keeping Severance informed
and giving her enough updates about her pregnancy. Veasaw told Severance this. was Veasaw’s
first pregnancy, and stie barely had any doctor's appointments at this point, nor did Veasaw

know what information she was supposed to give Severance.

16
Case 4:21-cv-02736 Document 1 Filed on 08/20/21 in TXSD Page 17 of 22

49. Shortly thereaftet, Veasaw went to work as usual after her negative review and began giving
Severance an abundance’ of information despite feeling like.it was invasive and a violation of
Veasaw’s right to. privacy.

50. After disclosing her pregnancy and disability issues with Severance-on.20 December 2019,
Davis called Veasaw into his office and requested that Veasaw stay late to. answer ihe phone
when almost every other Hytorc employee had left early to enjoy an extended weekend

courtesy of Scott Chelootz’s well-known holiday generosity,

30. Three months later, on 19 March 2020, Severance encouraged Hytorc’s employees to “create
as much “productivity* as they could, and unpaid leave was an option. According to Hytore,
“productivity. was a quantifiable figure measured in QuickBooks by searching’ the “Entered.
By” function to see how many lines: of billing an employee entered, On multiple. occasions,
Severance referenced how Veasaw’s numbers were lower than hers; which Veasaw believed
contributed to a workplace culture that pitted managers against employees. The nature of
Severance’s Hytorc van repair work ‘doubled her numbers because she-entered an estimate and,
once provided a PO or method of payment by a customer, she hit “Create an Invoice.” which
generated a copy of her estimate. This changed the. template to an Invoice or sales order

depending on how the customer was billed.

51. Virtually. the same. was: true for ongoing rentals, ot rentals that lasted over the end of the
billing month, likely a contributing factor to explain why Severance would not give back the
rental accounts she acquired after additional staff was already trained in billing. Additionally,
in-her email, Severance stated ‘that procedures would be changing to help reduce the possibility
of contracting or spreading the Covid-19 virus, and ‘Anahi, Lisa, and Veasaw would all be.

responsible for their own filing, which was usually a réceptionist’s responsibility.

17
Case 4:21-cv-02736 Document 1 Filed on 08/20/21 in TXSD Page 18 of 22

52. On 23 March 2020, Veasaw was visibly pregnant. Veasaw walked into her office, early as
usual, and noticed a stack of paperwork: that did not belong to her. Veasaw inspected the
paperwork. It was: completed rental paperwork to be filed, with the dates on the* paperwork
‘from February 2018 to July 2019; the paperwork had Severance’s name on them. Veasaw, as
a result, had to lift heavy boxes to file Severance’s paperwork because the older paperwork
was already in the storage warehouse.or sitting out by the company kitchen in stacked boxes..

At this point, Veasaw wondered if Severance wanted to harm Veasaw or her unborn child.

53. And then there is the issue of healthcare coverage. On 13 April 2020, Veasaw elected
healthcare-coverage effective 1 June 2020 and added her husband to her plan with. Aetna as.
they. still planned to grow their family while she worked at Hytore. She was already obviously
pregnant. at.this point. For some reason, Hytorce. changed employee medical insurance carriers
every 6 months. Her previous health insurance, through United Healthcare, was effective for
the 6 months before 1 June 2020, including when she: delivered her son on 22 May 2020.
Hytore contributed $0 towards her employee healthcare.coverage with Aetna after 1 June 2020,
while she was still on unpaid maternity leave, and after she made Hytorc management aware
that-her STD claim had been denied as a’sickness because she visited her delivering.doctor on

14 October 2019 before receiving confirmation that her pregnancy was viable.

34, Additionally, after disclosing her-pregnancy, Severance asked her when she was working
from home to keep up with yet another:spreadsheet -- this timé, a more feasible spreadsheet,
of hotshot and, delivery charges, with notes, becatise ‘Veasaw assumed Severance believed
Veasaw was committing errors when. she was actually following protocol (per the Terms &
Conditions of the rental department’s contracts, which she edited and wrote for the comipany,

and: were subsequently approved by all members of management) not to charge Hytore

18
55

56.

37.

Case 4:21-cv-02736 Document 1 Filed on 08/20/21 in TXSD Page 19 of 22

customers for delivery charges arising from the failure of Hytore equipment at no fault of the:

customers. Around the same time, the office started getting: phone calls that Hytore’s vendors

were not being paid on time. Veasaw accepted a.cotple of the'calls and requested the vendors

to. send her what they showed outstanding so ‘she could research the charges, Apart from a

couple newer vendor invoices with missing paperwork, at no fault of Veasaw, Hytore received

all invoices, and Veasaw sent a spreadsheet to Severance so she could easily search and justify

charges to pay vendors in a timely manner.

. On 21, May 2020, her last day of work before: Veasaw’s scheduled C-section, Severance called

Veasaw into her office, alone, to ask Veasaw: if she still intended on returning to work after
her pregnancy. In response, Veasaw said she planned on returning to Hytore; Severance then
asked her if she. applied for STD. or if she knew how. Veasaw said she did not apply yet,
because it was. her understanding that it.was to be used after her surgery, Veasaw’s PTO was.
used, and she did not know how to apply. Severance'stated after their meeting concluded that
she would email her the information Veasaw needed to make a claim. Veasaw asked
Severance if the application process was easy, and she responded that if Don Brandon. (a

previous employee) could. do it, she thought anyone could do it, The meeting:concluded.

Several days after giving birth to her son in May 2020, Veasaw and her husband ‘etutned
home from the hospital. Although it was typical of C-section recovery to stay in‘the hospital
for multiple days, Veasaw’s doctors, nurses, and Veasaw agreed that it would be best to retuim
home to care for her baby: given the growing. unknown stemming from the Covid-19
pandemic.

On 29 May 2020 at.3:43pm,-Vesaaw made Severance aware via text that she received notice

her STD claim was denied as a pre-existing condition and told her she was unsure of what

19
58.

Case 4:21-cv-02736 Document 1 Filed on 08/20/21 in TXSD Page 20 of 22

happens next. Severance replied at 9:52pm confirming she spoke with Guardian, the-provider,,.
and Guardian had only asked basic questions like pay and the activity her position required.
Severance said nothing to. address Veasaw’s concerns-about what. happens next. Nevertheless,
she remained optimistic in the passing days that. Severance would either do her-research and
inform Veasaw when she had additional news, or she would speak, with Davis and. Scott
Chelootz to see if they could offer. any additional assistance or peace of tind, Unfortunately,

Severance said nothing.

On 25 June 2020, Veasaw received notice that. Hytorc was canceling her healthcare
coverage. Again, Veasaw was confused, and Hytore never informed her that her healthcare
coverage was going to be canceled. To be sure, she had not recovered from her:C-section and,
as a result, shé was unable.to get her second surgery to remove the pre-cancerous cells her
doctors found on her cervix. On 6 July.2020, Ms. Veasaw received an email stating that her
healthcare coverage would be terminated retroactively at the end of Iine 2020. Ultimately,
Hytore. constructively tetminatéd Ms. Veasaw’'s eniployment on August 24, 2.020, based on

Hytore’s discriminatory and retaliatory conduct against Ms. Veasaw,

CAUSES OF ACTION

COUNT 1 - TITLE VILAND PREGNANCY CLAIMS

59. As explained in detail in the factual section of this Complaint, Hytorc. and Hytore, Inc.
discriminated ‘against Veasaw because of her sex, female, and her pregnancy. Hytore
subjected: Veasaww to negative comments about family planning; the undesirability of having
children, and screening out job candidates who are married and may have children. Regarding

her pregnancy, Hytorc did not provide her paid maternity leave, the insurance:carrier denied

20
Case 4:21-cv-02736 Document 1 Filed on 08/20/21 in TXSD Page 21 of 22

her short-term disability leave, Hytore did not pay her anything while she was away .on
maternity leave, and Hytore management. continued. to make negative-comments about her
pregnancy. Therefore, Hytore and Hytore, Inc. violated the: anti-discrimitiation andanti-
retaliation provisions in Title VIL.

COUNT 2.~ ADA DISABILITY DISCRIMINATION AND FAILURE TO
ACCOMMODATE

60. Plaintiff suffered. from a disability, namely, serious complications stemming from
her pregnancy and the birth of her.son. The complications included pre-cancerous tumors in
her vaginal area. Nevertheless, Plaintiff was qualified to perform her job with a reasonable.
accommodation. Hytorc never offered her.a reasonable-accommodation, such as obtaining
medical benefits for Veasaw. When Plaintiff requestéd flexibility for her need fot surgery,
her surgery was: denied because Hytore had canceled its medical benefits insurance: policy
without giving her notice of the cancelation. Thus; her medical benefits claim was denied
and Hytore did not offer to-assist her in any-way.
61. Veasaw then received a letter from Hytore stating that it would terminate her
employment if she did not return to work by August 24, 2020. Hence, Hytore’constructively

terminated Veasaw’s employment on August 24, 2020. Hytorc’s.conduct violated the ADA.
CONCLUSION

62.. Based on the factual allegations in Veasaw’s Complaint as applied to her:causes of |

action, she requests the following damages:

a. Backpay-or lost. wages;
b. Front pay or lost future damages;

c. Emotional-distress damages:

21
Case 4:21-cv-02736 Document 1 Filed on 08/20/21 in TXSD Page 22 of 22

d.. Punitive damages
e, Attorneys’ fees; and
f; Post and.pre-j udgment interest ona final judgment in her favor;

g. Plaintiff demands a jury trial on all issues presented in the Original Complaint,

22
